Smith, S.
On May 14, 1927, the appraiser filed his report and an order was entered fixing the tax. On September 16, 1927, an amended report was filed and an amended order fixing tax in accordance therewith was entered on September 26, 1927.
The executors contend that the appraiser had no authority to file an amended report and that the surrogate had no jurisdiction to grant an order thereon.
The attorney for the State Tax Department has filed an affidavit in opposition to the motion with copies of the correspondence which led up to the filing of such amended report and the entry of such amended order.
It is to be noted that the question of filing such report and the entry of such order was presented before the time to appeal from the order of May 14, 1927, had expired and an appeal would undoubtedly have been taken had the attorneys for the executors not consented that such amended report be filed. They furnished the data necessary to prepare and file such amended report, acquiesced in the delay which was had, and, in effect, stipulated that such amended order be entered. They cannot now be heard on the proposition that they urge in support of the motion. No harm can come to the estate because an appeal has been taken by the executors and the matter can be determined on the merits.
Motion denied, submit order with three days’ notice of settlement.